Citation Nr: 0530459	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 15, 1992, 
for the award of a permanent and total disability rating for 
pension purposes.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to 
November 1954.

This matter comes before the Department of Veterans Appeals 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
November 1992 rating decision of the VA Regional Office (RO) 
in New York, New York that granted non-service-connected 
pension benefits, effective from May 15, 1992.  The veteran 
filed a notice of disagreement with the effective date of the 
award and perfected a timely appeal to the Board.

The veteran was afforded personal hearings at the RO in May 
1993, November 1994, and February 1996, and a travel hearing 
before a Member of the Board sitting at the New York, New 
York RO in March 1997.  The appellant was subsequently 
informed that the Board member who conducted the hearing had 
left the Board and that he was entitled to another Board 
hearing.  The veteran did not respond; presumably he did not 
desire another hearing.  Accordingly, no further action is 
necessary in this regard.

This case was remanded by a decision of the Board in March 
1997 for further development.  In August 1999, the Board 
denied the claim of entitlement to an effective date earlier 
than May 15, 1992, for the award of a permanent and total 
disability rating for pension purposes.  Thereafter, the 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2001, the 
veteran's attorney filed a brief seeking reversal of the 
Board's August 1999 determination.  This was followed by the 
Secretary/Appellee's motion to vacate the Board's decision on 
the basis of a change in the law, indicating that the Board 
had not sufficiently complied with the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  It was also argued that the Board's decision 
should not be reversed because the type of error alleged 
could be remedied by remand.  By a Memorandum Decision dated 
in November 2002 and Judgment dated in December 2002, the 
Court vacated the Board's August 1999 decision and remanded 
the matter to the Board for readjudication.  In July 2003, 
the Board remanded the issue to the RO for additional 
development.

The Board notes that the issue of an application to reopen a 
claim of service connection for a psychiatric disability that 
was previously on appeal, was withdrawn from appellate 
consideration at a February 1996 hearing.  It appears, 
however, that in correspondence received in October 2004, the 
veteran is once again attempting to reopen the claim of 
service connection for an acquired psychiatric disorder.  
This issue is referred to the RO.


FINDING OF FACT

Entitlement to a permanent and total disability rating for 
pension purposes was not shown prior to May 15, 1992.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 
15, 1992, for the award of non-service-connected disability 
pension benefits have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp 2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated during the pendency of this 
appeal, and has imposed new duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in May and August 2004, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  The letters also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of four 
personal hearings over the course of the appeal.  The veteran 
has not indicated that there are any pertinent clinical 
records to be retrieved beyond what has already been sought 
by the RO, and he has not provided any additional evidence 
showing degree of disability prior to May 1992.  The case was 
remanded for further development in March 1997 and July 2003, 
including the search for any pertinent medical evidence 
prepared prior to May 1992.  Under these circumstances, the 
Board finds that further assistance would have no reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The claim is ready 
to be considered on the merits.

A veteran who is totally and permanently disabled by reason 
of nonservice-connected disabilities, not the result of his 
own willful misconduct, is entitled to receive pension 
benefits if he served in the active military, naval, or air 
service:  (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war. See 38 U.S.C.A. 
§ 1521(a), (j) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.2, 
3.3, 3.6, 3.7, 3.15, 3.16, 3.17 (2005).

The general rule with regard to an award of non-service-
connected disability pension benefits is that the effective 
date of such an award "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A.§ 5110(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400(a) (2005)..

With regard to the matter of ascertaining the date that an 
application for non-service-connected disability pension 
benefits was received, the Board notes that an application 
for VA compensation benefits may, under certain 
circumstances, also be considered a claim for pension. 38 
C.F.R. § 3.151(a).  However, VA is not automatically required 
to treat every compensation claim as a pension claim.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  Rather, 
whether a claim for compensation need also be treated as a 
claim for pension is dependent on the contents of the 
application and the evidence in support of it.  Id.

The United States Court of Appeals for Veterans Claims (the 
Court) has, in some instances required that a claim for 
compensation be construed as a claim for pension.  See, e.g., 
Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Waddell v. 
Brown, 5 Vet. App. 454, 457 (1993); Ferraro v. Derwinski, 1 
Vet. App. 326, 333 (1991).  In Stewart, supra, the Court 
elaborated on its rationale for those decisions.  The Court 
stated that, "Based upon the evidence presented in those 
cases, VA was on notice that the appellant had a well-
supported claim and might be eligible for both benefits, and 
therefore, the veteran was entitled to the statutory duty to 
assist under 38 U.S.C. §  5107(a)."  Stewart, 10 Vet. App. at 
18.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2005).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (2005).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a) (2005); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The record in this instance reflects that the veteran filed a 
claim for service connection for a testicle disorder and a 
gunshot wound scar of the left hand on November 22, 1957.  
The portions of the application pertaining to non-service-
connected disability pension benefits were left blank.  He 
specifically checked "NO" in answer to the question of 
whether he claimed to be totally disabled.  The veteran 
denied current and post-service treatment.  There was no 
evidence submitted with the application that reflected a 
belief in entitlement to, or an intention to file for non-
service-connected disability pension benefits.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a).

A VA compensation and examination report dated in December 
1957 contained a notation that the veteran had received "[n]o 
treatment since separation from service."  The veteran 
reported a slight scar on the left forefinger that was not 
considered disabling, and right testicle pain, which bothered 
him "now and then."  Function of the left hand was described 
as normal on examination.  The diagnoses following 
examination were a scar of the left index finger, chronic 
epididymitis, and chronic vasitis.

An RO rating decision dated in February 1958 granted service 
connection for the scar on the dorsum of the left index 
finger, and chronic epididymitis with chronic vasitis, for 
which noncompensable evaluations were assigned.  

The RO received letters from the veteran in October 1963 and 
January 1964 indicating a change of address.  Correspondence 
from him dated in July 1964 referred to an application for an 
insurance policy. 

In October 1965, the veteran wrote to the Army Records Center 
requesting that copies of medical records be sent to him to 
substantiate a claim with the VA.  The letter was referred to 
Headquarters, Department of the Army, who advised the 
appellant that they had jurisdiction over such matters.  The 
VARO informed the veteran in November 1965 that all VA and 
service clinical records were in their custody and that if he 
desired to have any action taken on a claim for disability, 
he should communicate with that office.  

The veteran subsequently responded in November 1965 that he 
wanted that all clinical records before and during military 
service be submitted to substantiate a claim for disability 
benefits.  The veteran specified several locations where 
records could be obtained, including the Philadelphia, 
Pennsylvania VARO.  

In a letter dated later in November 1965, the RO requested 
that the veteran furnish information with respect to the 
nature of the disability being claimed, date of onset and 
place and date of treatment.  

The RO received a claim of service connection for a 
psychiatric disorder in December 1965.  The veteran referred 
to his being mentally incompetent at that time.  He named a 
doctor who had treated him and indicated that he had been 
committed to a mental institution prior to service.  He 
related that had been examined in service by a psychoanalyst, 
and had received treatment from a psychiatrist in 1960, as 
well as during 60 months of incarceration at a Lewisburg, 
Pennsylvania facility.  No medical evidence was submitted.

Service connection for a psychiatric disorder was denied by a 
rating decision dated in February 1966.  

A March 1966 medical statement from J.T. Birardi, M.D., 
showed treatment for a left elbow disorder, with loss of full 
extension at the elbow joint.  This claim was also denied by 
a RO rating decision dated in June 1966.  Thereafter, the 
veteran appealed the denial of both claims.  The Board 
affirmed the denials of service connection for psychiatric 
and left elbow disorders in a November 1966 decision..

The veteran wrote to the Board in November and December 1966 
and expressed disagreement with the Board determinations and 
how it had arrived at its decisions.  In a February 1967 
letter to the RO, he indicated an interest in appointing a 
representative.  A March 1967 letter from the appellant 
expressed continuing dissatisfaction with the VA decisions 
regarding psychiatric and elbow disorders.

The veteran filed an application for outpatient dental 
treatment in November 1968.  In a letter dated in January 
1968, the VA denied this benefit on the basis that the 
request was not made within the time limitation.  

The veteran inquired about "army insurance and disability of 
any amount due or returnable therefrom" in a letter received 
in December 1975.  He indicated at that time that he was 
incarcerated.  In subsequent correspondence dated in June 
1976, he stated that in 1970, he had been involved in an 
accident that had led to his hospitalization and surgery.  He 
said that after being released, he was unable to work.  He 
related that he made several visits to the VA office and that 
"doctors examined that condition which made it possible for 
me to be eligible for compensation from the VA office."  The 
veteran reported that he was incarcerated and without funds.  
He requested that "financial help" be provided under those 
circumstances.  

In August 1976, the RO issued notice to the veteran at the 
Attica Correctional Facility that a review of his claims file 
failed to reveal that he had applied for nonservice-connected 
pension benefits, and that under current VA regulations, such 
benefits would nevertheless terminate on the 61st day after 
the veteran's sentencing.  No reply from the veteran is of 
record.

The veteran's application that led to an award of non-
service-connected pension disability benefits was received at 
the RO on May 15, 1992.  He noted that he was not employed 
and had last worked in 1985.  

On VA examination in September 1992, the veteran was 
diagnosed with severe osteoarthritis of the lumbar spine and 
arthritis of the left knee and toes, as well as an anxiety 
disorder.

By rating action dated in November 1992, the RO granted a 
nonservice-connected permanent and total disability benefits, 
effective from May 15, 1992.

The Board has considered all of the evidence dating from 
service, to include the veteran's numerous submissions 
beginning in 1957.  Review of such reveals that while the 
veteran did express an intent to apply for service connection 
for left elbow and psychiatric disability over the years, no 
writing reasonably evidenced that he was totally disabled and 
intended to apply for a nonservice-connected pension until 
1976.  

The veteran specifically denied being totally disabled in his 
original claim received in November 1957.  The ensuing 
evidence and correspondence of record, including the December 
1957 VA examination report and the March 1966 claim, fail to 
indicate a degree of disability from which permanent and 
total disability could reasonably have been inferred.  The 
December 1957 VA examination report noted only minimal 
findings of a left hand scar and occasional groin pain.  At 
that time, the veteran also denied having received any prior 
treatment.  The March 1966 private treatment record shows 
some limitation of motion of the left elbow, but such 
symptoms did not suggest a level of severity for 
consideration of a grant of permanent and total impairment.

The veteran's letter to the RO dated in June 1976 does state 
that he had been unable to work at some point in the past 
after hospitalization and surgery following an automobile 
accident in 1970, but did not indicate whether he was 
currently unemployable due to disability.  The primary thrust 
of the letter appeared to be a request for financial 
assistance while incarcerated because he was "without 
funds."  The VA subsequently wrote that the records did not 
show that he had applied for nonservice-connected pension 
benefits, and the veteran did not respond.  

As noted above, a claimant need not identify a benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), but some intent on the part of the 
veteran to seek benefits must be demonstrated.  See Brannon 
v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. 
Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA 
must interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized that VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran's June 1976 statement identified the benefit 
sought and may be thus be loosely construed as an informal 
claim for nonservice-connected pension benefits.  This is 
bolstered by the RO's recognition in its August 1976 response 
that the veteran might have been seeking pension benefits.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  However, in order to qualify for the grant, 
there must have been sufficient evidence of record at that 
time to support an award of pension.  In other words, whether 
the 1976 correspondence is construed as a claim will not 
affect the current award of May 15, 1992, for pension 
benefits unless entitlement to the benefit is demonstrated by 
the evidence earlier than May 15, 1992.

Although the appellant's written statement received in June 
1976 may be construed as an "informal" claim for pension, the 
earliest clinical evidence suggestive of disability for non-
service-connected pension purposes was not shown until VA 
examination in September 1992, subsequent to receipt of the 
formal claim for pension received on May 15, 1992.

The above evidence thus fails to reflect a basis for an 
earlier effective date for the veteran's nonservice-connected 
pension benefits.  In short, the Board finds that the veteran 
is not shown to have become permanently and totally disabled 
for VA pension purposes prior to May 15, 1992, the date of 
receipt of his formal pension claim.  As noticed in the 
recitation of the evidence above, the veteran experienced 
several problems that appeared to be relatively minor, such 
as some limitation of function of his elbow, epididymitis, 
vasitis, and a scar on a finger.  He was referred for a 
psychiatric consultation in service, but no psychiatric 
disease was found.  He claimed at various times to have had 
problems such that he was institutionalized prior to service 
and required treatment from a psychiatrist in 1960 while 
incarcerated.  Nevertheless, the available medical evidence 
shows little to no disability prior to 1992.  In short, the 
totality of his disability as shown by the record available 
prior to May 15, 1992, revealed little to no disabling 
problems.  As no basis in fact for an effective date earlier 
than May 15, 1992, is demonstrated, the claim must be denied.  
(An effective date may not be awarded earlier than when 
entitlement is shown, except in certain circumstances, none 
of which is applicable here.  38 U.S.C.A. § 5110.)  

The Board has considered the veteran's arguments that the 
fact of his incarceration lends support to his claim for an 
earlier effective date for non-service-connected pension 
benefits, on the basis of the severity of his psychiatric 
disability, and, apparently, his inability to earn an honest 
wage.  Records from medical facilities associated with penal 
institutions, as well as various statements by the veteran, 
indicate that the veteran was incarcerated for multiple 
periods of time after his separation from service in November 
1954.  However, as noted above, no medical evidence was 
produced prior to the May 1992 claim to suggest entitlement 
to a permanent and total disability rating based on 
unemployability.  The Board finds that the preponderance of 
the evidence is against the claim, and an earlier effective 
date must be denied.


ORDER

An effective date earlier than May 15, 1992, for the 
veteran's award of non-service-connected disability pension 
benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


